DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Specie 3 and Sub-Specie A (Figs.2, 8, and 9), claims 1-3, 5, 6, 10-18 and 20, in the reply filed on March 24, 2021 is acknowledged. Claims 4, 7-9 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie and/or sub-specie, there being no allowable generic or linking claim.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Office notes that even though Applicant elected claim 9, the Office has withdrawn the claim from consideration since the claim contains subject matter that is not part of Applicant’s elected invention.  As described in the Restriction/Election requirement of January 28, 2021, Specie 3 is directed a metal mounting cab with a plurality of L-shaped webs as depicted in figures 8-9 of Applicant’s figures (i.e., each of the species are directed to a different structure of a metal mounting cap), and Sub-specie A is directed to connecting a metal mounting cap to a printed circuit board via two soldering areas (i.e., each sub-specie is directed the number 

Drawings

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 6, 10-15 and 17 are objected to because of the following informalities:  
Claims 6, 10-11, and 17: every instance of the clause “the mounting cap” should be amended to recite “the metal mounting cap” so that the claim nomenclature is consistent with that of claim 1 or claim 16.

Claim 11 Ln.4: the clause “an inner side of the webs, which inner side faces the housing” should be amended to recite “an inner side of the webs, which faces the housing” for grammatical reasons.
The Office requests Applicant’s cooperation in reviewing and correcting any other remaining informalities present in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofsaess (US 20140167907) (of record, cited in the IDS).
Regarding claim 1, Hofsaess discloses (Figs.1, 3, and 7-9, [0127] and [0129]: the design of the cap will all be identical across all embodiments):
See next page→


    PNG
    media_image1.png
    457
    831
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    993
    871
    media_image2.png
    Greyscale

Regarding claim 2, Hofsaess further discloses:
Wherein the upper rim (51) and the first outer contact area (22) are disposed in a common plane (See Figures of Claim 1).
Regarding claim 3, Hofsaess further discloses:

Regarding claim 5, Hofsaess further discloses:
Wherein the second outer contact area (23) is formed by the outer face (See Figures of Claim 1) of the housing (2) or arranged on the top face (See Figures of Claim 1) of the housing (2) (Fig.1: the second outer contact 23 is formed by the outer face of the housing 2).
Regarding claim 6, Hofsaess further discloses:
Wherein the housing (2) is clamped in (See Fig.7 and [0044]) the mounting cap (41).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hofsaess (US 20140167907) (of record, cited in the IDS) in view of Takeda (US 20100090793).
Regarding claim 10, Hofsaess does not disclose:
Wherein the wall of the mounting cap is interrupted.
Takeda however teaches (Figs.13-14):
Wherein the wall (each of the webs 22 defines the wall, just as shown in figure 8 of Applicant's figures) of the mounting cap is interrupted (20).

Regarding claim 11, Takeda further teaches:
Wherein: the mounting cap (20) comprises a plurality of webs (22) that are spaced apart from one another in a peripheral direction (See Fig.14) and an inner side (Fig.13: the side of each of the webs 22 that is in contact with the temperature-switch 4 is the claimed "inner side" that defines the “inside side of the wall” of the mounting cap 20) of the webs (22), which faces the housing (Fig.13: the body 7 and cap 8 defines the housing), forms the inner side of the wall (each of the webs 22 defines the wall, just as shown in figure 8 of Applicant's figures) of the mounting cap (20).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Takeda to further modify the device of modified Hofsaess such that the wall is defined by a plurality of webs that are spaced apart from one another in a peripheral direction and have an inner side that faces the housing of the temperature-dependent switch, as claimed, in order to achieve the improved mounting cap design as discussed in claim 10 above.
Regarding claim 12, Takeda further teaches:
Wherein each of the webs (22) has an L-shaped cross section (See Fig.14).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Takeda to further modify the device of modified Hofsaess such that each of the webs has an L-shaped cross 
Regarding claim 13, Takeda further teaches:
Wherein: each of the webs (22) comprises: a first web section (23-26 and 42) that bears against the outer face (See Fig.13: any outer surface of the body 7 and cap 8 defines the outer face) of the housing (Fig.13: the body 7 and cap 8 defines the housing) and a second web section (41) that is angled (See Fig.14) in relation to the first web section and on which a bottom face (the bottom surface of the body 7 defines the bottom face) of the housing rests, the first web sections of the webs (22) extend along axes that are parallel (See Figure Below) to one another, and the second web sections (41) lie in a common plane that is oriented transversely to the axes of the first web sections (Figs.13-14: the second web section 41 are all along a plane that is oriented transverse along the axes in which each of the first web sections extend along).

See next page→

    PNG
    media_image3.png
    772
    758
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Takeda to further modify the device of modified Hofsaess such that each of the webs have a first web section that each extend along an axis that is parallel to each other, and such that each of the webs have a second web section that lie in a common plane that is oriented transversely to the axes of the first web sections, as claimed, in order to achieve the improved mounting cap design as discussed in claim 10 above.
Regarding claim 14, Takeda further teaches:
See next page→

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Takeda to further modify the device of modified Hofsaess such that at least one of the webs is cohesively connected to the housing, as claimed, in order to achieve the improved mounting cap design as discussed in claim 10 above.
Regarding claim 15, Takeda further teaches:
Wherein: the webs (22) are connected to one another by an annular collar (21) and the annular collar (21), on a top face (top surface of the collar 21 defines the "top face") thereof that faces away from the webs (22), has a substantially circular support area that forms the upper rim (Fig.13: the edges of the annular collar 21, which defines the upper rim of the webs 22 that defines the wall of the metal mounting cap 20, is substantially circular, and thus defining a circular support area) of the wall (each of the webs 22 defines the wall, just as shown in figure 8 of Applicant's figures) of the metal mounting cap (20).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Takeda to further modify the device of modified Hofsaess such that the webs are connected to one another by an annular collar such that it has a top face that has a substantially circular support area that forms the upper rim of the wall of the metal mounting cap, as claimed, in order to achieve the improved mounting cap design as discussed in claim 10 above.
See next page→
Alternatively, modifying the shape of the collar of modified Hofsaess such that it has a desired shape, including as claimed (i.e., annular), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved mounting cap design as discussed in claim 10 above, since a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kirch (US 20160141128) in view of Hofsaess (US 20140167907) (of record, cited in the IDS).
Regarding claim 16, Kirch discloses (Figs.1 and 10):
An electronic circuit comprising: a temperature-dependent switch (10) that is mounted on a printed circuit board (81), wherein: the temperature-dependent switch (10) comprises: a housing (the cover 12 and base 11 defines the housing) with a top face (24) and an outer face (See Figure Below) that runs transversely to the top face (24), a first outer contact area (22) that is arranged on the top face (24), a second outer contact area (14) that is arranged at the housing, and a temperature-dependent switching mechanism (15) that is arranged in the housing and configured to establish or open an electrically conductive connection between the first (22) and the second outer contact area (14) depending on a temperature of the switching mechanism (15) 

    PNG
    media_image4.png
    509
    824
    media_image4.png
    Greyscale

However, Kirch does not disclose:
The housing is disposed in a metal mounting cap that comprises a wall, an upper rim of the wall protrudes beyond the top face of the housing, an inner side of the wall bears at least partially against the outer face of the housing, and the upper rim rests on the printed circuit board.
Hofsaess however teaches (Figs.1, 3, and 7-9, [0127] and [0129]: the design of the cap will all be identical across all embodiments):
The housing (2) is disposed in a metal mounting cap (41) that comprises a wall (42), an upper rim (51) of the wall (42) protrudes beyond the top face (See Figures of Claim 1) of the 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hofsaess to modify the device of Kirch such that it has a metal mounting cap that connects to the housing of the temperature-dependent switch so that the upper rim of the metal mounting cap rests on (i.e., claim scope encompasses directly or indirectly resting on the pcb) the printed circuit board, as claimed, in order to provide a temperature-dependent switch that is better protected compressive stresses and from the effects of electromagnetic fields due to the temperature-dependent switch being housed in a metal mounting cap as taught by Hofsaess ([0088] and [0137]).

Allowable Subject Matter

Claims 17-18 and 20 are allowed, subject to the correction of the objections noted above.

Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the correction of the objections noted above.
Claim 18 is objected to as being dependent upon an allowable dependent claim that is dependent upon a rejected base claim, subject to the correction of the objections noted above.

The following is a statement of reasons for the indication of allowable subject matter:
overall structure and functionality of the device as respectively recited in the combined subject matter of claims 16 and 17, and at least in part, because claim 17 recites the limitations: “wherein: the first outer contact area faces a first soldering area that is provided on the printed circuit board, the first outer contact area is soldered to the first soldering area, the upper rim of the mounting cap faces a second soldering area that is provided on the printed circuit board, and the upper rim of the mounting cap is soldered to the second soldering area”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 16 and 17, are believed to render the combined subject matter of claims 16 and 17, and all claims depending therefrom allowable over the prior art of record, taken alone or in combination, subject to the correction of the objections noted above.
Regarding claim 20, the allowability resides in the overall structure and functionality of the device as respectively recited in the combined subject matter of claims 16 and 20, and at least in part, because claim 20 recites the limitations: “wherein: a ventilation bore is provided in the printed circuit board and the ventilation bore leads into a space that is formed between the printed circuit board and the upper rim”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 16 and 20, are believed to render the combined subject matter of claims 16 and 20, and all claims depending therefrom allowable over the prior art of record, taken alone or in combination, subject to the correction of the objections noted above.
In the International Preliminary Report on Patentability filed in the EPO on June 25, 2020, the report also states that claims 17 and 20 are also allowable over the cited prior art references. 
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other temperature-dependent switches (US 6249211, US 20110050385, US 8284011), a thermal switch that is mounted to a bracket (US 4297668, US 6302361, US 20030034872), a thermal fuse that is connected to a printed circuit board via solder (US 4216350), a printed circuit board with a ventilation hole (US 20080066477).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835